DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the limitation "the user access credentials" in line 18.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 2 recites in part, “wherein the account card is a new physical account”. It is unclear if the account card (physical account) is the same or different from the tamper resistant asset account instantiated in claim 1. 
Appropriate correction is required. 


It is unclear if “the newly generated cryptographic element is immediately updated” or if “the newly generated cryptographic secure element is updated at a later time”. Appropriate correction is required. 

Claim 9 recites the limitation "wherein the message to generate a new cryptographic element…” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 10 recites the limitation "the user access credentials" in line 16.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 11 is directed to an apparatus of claim 10. However, claim 10 is directed to a non-transient medium. Appropriate correction is required.

Claim 13 recites the limitation "the user access credentials" in line 15.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 14 and 15 are directed to an apparatus of claim 13. However, claim 13 is directed to a system. Appropriate correction is required.

16 recites the limitation "the user access credentials" in line 15.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 17 is directed to an apparatus of claim 13. However, claim 13 is directed to a system. Appropriate correction is required.

Claim 19 recites the limitation "the user access credentials" in line 26.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 21 recites in part, “providing a message to generate a new secure cryptographic element and update the same secure cryptographic element.” 
It is unclear if “the newly generated cryptographic element is immediately updated” or if “the newly generated cryptographic secure element is updated at a later time”. Appropriate correction is required. 

Claim 22 recites the limitation "wherein the message to generate a new cryptographic element…” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 3-7, 12, 18 and 20 are rejected based on their dependence on claims 1, 10, 13, 16 and 19. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claims recite method, systems and computer program products for generating an account card associated with an account for performing a transaction. 
Exemplary claim 1 recites in part, 
A virtual secure element datastructure transaction apparatus, comprising: 
a memory;
a component collection in the memory;
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, to: 
obtain request to generate a tamper resistant asset account from a requestor, wherein the request includes a requestor identifier and a unique requestor device identifier, wherein the requestor identifier includes any of: requestor name, requestor address, account identifier, requestor, phone number, social security number, wherein the unique requestor device identifier includes any of: UUID, storage device unique identifier, unique operating system identifiers, cryptographic signature of the device, cryptographic hashes of any of: the unique requestor device identifier and the requestor identifier;
and 
instantiate a new tamper resistant asset account, wherein the account is populated with the requestor identifier, unique requestor device identifier, a secure cryptographic element for the tamper resistant account. 
The claim recites the limitations of: 1) requesting an account, and 2) processing the request (generating the account). 
The requesting and processing/generating steps describe an account creation process based on one or more parameters. The requesting and processing steps cover certain methods of organizing human activities (commercial or legal interactions). 
This judicial exception is not integrated into a practical application because the additional elements describe the steps of sending and receiving messages to authorization a card access event associated with a transaction. The steps are recited 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (processor and memory) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 
Claims 10, 13, 16 and 19 recite similar limitations, and therefore are rejected based on similar rationale. 
Dependent claims 2-9, 11, 12, 14, 15, 17, 18 and 20-22 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
None of the relevant patent and non-patent prior art, in single or in combination, teaches the combination: 
“instantiate a new tamper resistant asset account, wherein the account is populated with the requestor identifier, unique requestor device identifier, a secure cryptographic element for the tamper resistant account, 

obtain a request to engage the account card in a transaction, wherein the request includes the user access credential”, 
as recited in claims 1, 10, 13, 16 and 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687